Citation Nr: 0303117	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  00-24 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a dental injury 
claimed as due to service trauma.  

2.  Entitlement to an increased evaluation for service-
connected peptic ulcer disease, currently rated 10 percent 
disabling.  

(The issues of entitlement to service-connection for a left 
foot disorder, a left wrist scar, bilateral hearing loss, and 
a left axilla scar will be addressed by the Board in a 
separate decision).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 1975 
and unverified periods of service in the Naval Reserves which 
ended in December 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating actions which, in pertinent 
part, denied service connection for a dental disability 
claimed as due to service trauma.  In addition, it was 
determined that an evaluation in excess of 10 percent for 
service-connected peptic ulcer disease was not warranted.  
The Board notes that in an August 2002 decision, service 
connection for post-traumatic stress disorder was granted 
with a 30 percent evaluation.  A personal hearing at the RO 
was held in June 2001.  

The Board is undertaking additional development on the issues 
of service connection for a left foot disorder, a left wrist 
scar, bilateral defective hearing, and a left axilla scar 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903.  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  Dental trauma during the veteran's service is not shown.  

3.  The veteran's service-connected peptic ulcer disease is 
essentially asymptomatic and managed by daily medication.  
Clinical findings include no evidence of anemia, vomiting, 
hematemesis, or melena.  


CONCLUSIONS OF LAW

1.  Claimed residuals of dental trauma were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1712, 1110, 
1131, 5100 et. seq (West 2002); 38 C.F.R. §§  3.102, 
3.156(a), 3.159, 3.303, 3.326, 3.381, 17.161 (2002).  

2.  The criteria for an increased rating in excess of 10 
percent for the service connected peptic ulcer disease have 
not been met.  38 U.S.C.A. §§ 1155, 5100 et. seq (West 2002); 
38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326, 4.114 Diagnostic 
Code 7304, 7305 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and statements of the case dated in June 2000 and August 
2002.  RO correspondence throughout the pendency of this 
appeal, including the statement of the case, provided 
information to the veteran on the evidence he should submit, 
and was informed of what the VA would do and what evidence it 
would obtain.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  As it 
appears that all pertinent evidence has been obtained, even 
without specific notice as to which party will get which 
evidence, the Board finds that the claims are ready to be 
reviewed on the merits.  See VCAA; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


I.  Factual Background

A review of service medical records from the veteran's period 
of active duty service from July 1971 to July 1975 reflects 
that on enlistment examination in July 1971, no pertinent 
abnormalities were clinically noted.  The veteran reported a 
history of severe tooth or gum trouble on the accompanying 
medical history report.  A January 1974 record noted that the 
veteran was treated for a first-degree steam burn on his 
right wrist.  The July 1975 separation examination reflected 
no pertinent abnormalities.  

Service dental records reflect that on initial dental 
examination, the veteran had moderate calculus and 
gingivitis.  Dental records during his period of active 
service reflect that he received routine dental treatment.  A 
June 1975 record reflects that he was seen with pain in tooth 
#21.  X-rays revealed an abscess.  There is no indication of 
dental or facial trauma during service.

Dental records from his reserve service note that the veteran 
was seen in June 1989 for an emergency visit due to a broken 
filling.  Occlusal trauma of tooth #6 which dislodged 
previous restoration was noted.  A June 1993 record notes 
moderate to severe periodontitis.  The September 1995 
separation dental record notes that the veteran had severe 
periodontitis with active infection.  The recommended plan 
was a periodontal evaluation, oral surgery and prosthetics.  

VA medical records dated from February 1995 to December 1995 
essentially show that the veteran was seen with complaints of 
epigastric distress and some constipation.  Diagnoses 
included gastroesophageal reflux disease (GERD) and peptic 
ulcer disease.  

On VA examination in September 1998, the veteran reported 
that he had taken various medications over years to treat 
peptic ulcer disease.  He related recent development of 
heartburn problems and increased acid feeling.  He took 
Maalox and Gaviscon in order to control his gastrointestinal 
symptoms.  The veteran also noted that he could not continue 
with an appropriate diet due to poor dental hygiene and loss 
of several teeth during service.  On physical examination, it 
was noted that the veteran was well nourished and well 
developed.  His abdomen was obese, non-tender; non distended 
and negative for hepatosplenomegaly.  Positive bowel sounds 
were noted.  Rectal examination revealed brown stool, guaiac 
negative.  

On VA examination in January 2000, the veteran reported that 
he had lost several teeth and complained of additional 
problems with chewing.  He said that his difficulty 
processing his food caused increased problems with digestion, 
increased heartburn, abdominal pain and occasional 
constipation with hard stool.  The veteran indicated that his 
gastrointestinal symptoms were improved since taking 
medication for peptic ulcer disease.  He denied any nausea, 
vomiting, hematemesis, melena, progressive weight loss or 
abdominal distention.  On physical examination, it was noted 
that the veteran was obese, well developed and well 
nourished.  His oral hygiene was noted to be very poor with 
most teeth missing.  The remaining teeth in the oral cavity 
were in very poor condition.  His abdomen was nontender, non-
distended, soft and negative for hepatomegaly.  Rectal 
examination showed external, non-inflamed, non-bleeding 
hemorrhoids.  Stool sample was brown and negative for occult 
blood.  

During the June 2001 RO hearing, the veteran testified that 
he had a history of a dental injury during service which 
damaged several teeth after a hard landing of a helicopter 
onto the aircraft carrier.  He said that a partial denture 
was made at that time to treat his dental problems.  The 
veteran indicated that he took medication on a daily basis to 
treat his stomach problems.  

VA medical records dated from October 1998 to May 2002 were 
submitted and show treatment for a variety of disorders.  An 
October 1998 record reflects diagnoses including decreased 
auditory acuity and GERD.  An April 1999 record notes a 
diagnosis of high frequency hearing loss, moderate on the 
left and severe on the right.  A June 1999 record shows 
diagnoses including peptic ulcer disease and hearing loss.  
In July 1999, the veteran was fitted for binaural hearing 
aids.  An August 2001 record noted a history of peptic ulcer 
disease.  The veteran complained of trouble "on and off" 
with gastrointestinal upset and heartburn.  It was noted that 
he was currently asymptomatic with daily medication.  On 
physical examination of his gastrointestinal system, no 
abdominal pain, nausea, vomiting or diarrhea was shown.  The 
veteran reported an episode of gastroenteritis a couple of 
months prior.  


II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In addition, service connection will be granted for a dental 
disease or injury of individual teeth and the investing 
tissue, shown by the evidence to have been incurred in or 
aggravated by service.  38 C.F.R. § 3.381(a) (2002).  As to 
each noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(2002).  Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment 
under 38 C.F.R. § 17.161.  That is, service connection for 
compensation purposes is precluded for such dental 
conditions.  The rating activity will consider each defective 
or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service.  When applicable, the rating activity will 
determine whether the condition is due to combat or other in-
service trauma.  38 C.F.R. § 3.381(b) (2002).

The significance of establishing service connection for a 
dental condition, on the basis of service trauma, is that a 
veteran will be eligible to receive perpetual VA dental care 
for the condition.  38 U.S.C.A. § 1712(a)(1)(C) (West 2002); 
38 C.F.R. § 17.161(c) (2002).  In comparison, if a dental 
condition is service-connected, but it does not involve 
service trauma, it generally is subject to only one-time VA 
treatment, and there is a time limit after service for 
claiming such.  See 38 C.F.R. § 17.161(b).  

The veteran is somewhat vague as to the dental condition for 
which he seeks service connection.  In any event, the 
evidence demonstrates no current dental condition which could 
be service-connected for VA compensation purposes.  In this 
regard, the Board notes that the veteran has claimed that he 
damaged several teeth after a "hard" landing of a 
helicopter onto an aircraft carrier during service.  He said 
that a partial denture was made at that time to treat his 
dental problems.  However, service medical records from his 
period of active service do not support the veteran's 
contention that such an injury occurred and do not refer to 
trauma to the head or mouth.  Moreover, service dental 
records from his reserve service do not describe a permanent 
tooth damage from a service injury.  In fact, service records 
from both active duty and reserve service note that the 
veteran had periodontal disease which was the likely cause of 
his missing teeth.  The 2000 VA examination report notes that 
the veteran had poor oral hygiene with most teeth missing.  

The credible evidence in this case establishes that the 
veteran did not have dental trauma in service, and that his 
current dental condition is due to dental disease over the 
years and not due to any trauma in service.  

In sum, the Board observes that there is no medical evidence 
indicating he currently has any problems with his teeth or of 
any relationship between a current dental condition and 
service (i.e., medical evidence of nexus).  Even if the 
veteran was found to currently have a dental condition, there 
is no evidence that such condition would meet eligibility 
criteria for VA treatment, as none of the criteria outlined 
in 38 C.F.R. § 17.161 have been met.  

Given the foregoing, the Board must find that the 
preponderance of the evidence is against the claim of service 
connection for dental condition, claimed as due to in-service 
trauma.  The benefit-of-the doubt doctrine is inapplicable, 
and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  




B.  Increased Evaluation for Peptic Ulcer Disease

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

The veteran's gastrointestinal disability is rated as 10 
percent disabling under Diagnostic Code 7304 for peptic ulcer 
disease.  Peptic ulcer disease is rated by analogy under Code 
7305.  Under Code 7305, a 10 percent evaluation contemplates 
a "mild" disorder with recurring symptoms once or twice 
yearly.  A 20 percent evaluation contemplates "moderate" 
symptomatology with recurring episodes of severe symptoms two 
or three times a year averaging ten days in duration or with 
continuous moderate manifestations.  A 40 percent rating is 
assigned for "moderately severe" impairment; symptoms of 
vomiting, recurrent hematemesis, or melena, less than 
"severe," but with impairment of health manifested by 
anemia and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times per year.  A 60 percent evaluation requires a 
"severe" impairment with pain which is only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, and manifestations of anemia 
and weight loss productive of definite impairment of health.  
38 C.F.R. § 4.114, Code 7305 (2002).  

In this case, the medical evidence of record shows that the 
veteran's complaints of gastrointestinal symptoms have 
consistently been resolved with treatment (via medication).  
It is important to bear in mind that the veteran's current 10 
percent rating takes into account the fact that he will 
sometimes experience brief episodes of recurring symptoms 
(e.g., pain, etc.) as a result of his ulcer disease.  In this 
case, however, the status of his condition clearly does not 
satisfy the criteria required for a higher rating.  The 
evidence clearly shows that the veteran does not have 
moderate peptic ulcer disease as there is no evidence of 
recurring episodes of severe symptoms two to three times a 
year averaging 10 days in duration or evidence of continuos 
moderate manifestations as would be necessary for a higher 
evaluation under Code 7305; accordingly, the veteran's claim 
for a higher evaluation for peptic ulcer disease is denied.  


ORDER

Service connection for a dental disorder, claimed as due to 
service trauma is denied.  

Entitlement to an increased evaluation for peptic ulcer 
disease is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

